Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of *654a writ of habeas corpus. It is alleged in a letter and petition, filed on petitioner’s behalf by his mother, Mrs. Lena V. Part-low, that he is twenty-nine years of age and was convicted as accessory after the fact in a murder case, tried before a jury in the Criminal Court of Baltimore, and sentenced to ten years in the Maryland Penitentiary in 1953, by Judge Con-well Smith. He was acquitted of the murder charge. The application for habeas corpus was addressed to Judge Horney, in the Circuit Court for Queen Anne’s County.
The twenty-one grounds for the writ fall into three general categories: allegations of innocence, alleged errors committed during the trial, alleged improper treatment by the Warden. Judge Horney considered each point in a careful opinion, and found that many of them could not be raised on habeas corpus, and that none of them added up to a deprivation of constitutional rights. We agree. Moreover, most of the contentions were considered by us in a prior application for leave to appeal. Randall v. Warden, 208 Md. 667. We have repeatedly held that complaints as to prison management cannot be considered on habeas corpus.

Application denied, with costs.